Citation Nr: 1543278	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  14-09 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Propriety of the severance of service connection for diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel







INTRODUCTION

The Veteran served on active duty from December 1967 to January 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

It is not shown that a March 2011 rating decision's award of service connection for diabetes mellitus, type II, involved clear and unmistakable error.


CONCLUSION OF LAW

The severance of the award of service connection for diabetes mellitus, type II was not proper; restoration of service connection for diabetes mellitus, type II is warranted.  38 U.S.C.A. §§ 1101, 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105(d), 3.303, 3.304, 3.307, 3.309. 3.313 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

When severance of service connection is warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The Veteran will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  38 C.F.R. §§ 3.103(b)(2), 3.105(d).

The RO sent the Veteran a notice letter in June 2012 that informed him of the proposal to sever service connection for diabetes mellitus, type II.  He was provided reasons for the proposed severance and the type of information or evidence he could submit in response.  He was informed of his right to a personal hearing and his right to representation.  The letter also informed him that unless additional evidence was received within 60 days, service connection for diabetes mellitus, type II would be severed.  The June 2012 rating decision proposing severance further explained the basis for such action, and the November 2012 decision complied with the requirements of 38 C.F.R. § 3.105(d) in severing service connection prospectively, effective January 31, 2013.

Once service connection has been granted, it can be severed only upon the Secretary's showing that the final rating decision granting service connection was "clearly and unmistakably erroneous."  See Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves v. Brown, 6 Vet. App. 166 (1994).  The burden of proof in such cases is upon the Government.  38 C.F.R. § 3.105(d); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

CUE is defined as "a very specific and rare kind of error."  "It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

To determine whether CUE was present under 38 C.F.R. § 3.105(a) in a prior determination, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

In determining whether service connection will be severed, VA may -and, in fact, must- consider evidence that was generated after the original decision was made.  Stallworth v. Nicholson, 20 Vet. App. 482 (2006) (holding that a "severance decision focuses -not on whether the original decision was clearly erroneous- but on whether the current 'evidence establishes that [service connection] is clearly erroneous.'" (quoting 38 C.F.R. § 3.105(d)); see Daniels v. Gober, 10 Vet. App. 474, 480 (1997) (holding that 38 C.F.R. § 3.105(d) "clearly contemplat[es] the consideration of evidence acquired after the original granting of service connection").

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To substantiate a claim of service connection there must be evidence of: a current disability (for which service connection is sought); incurrence or aggravation of a disease or injury in service; and a causal relationship between the claimed disability and the disease or injury incurred or aggravated in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f).

If a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam Era (from January 9, 1962 to May 7, 1975), has one of a list of diseases associated with exposure to certain herbicide agents [to include Agent Orange], then that disease shall be considered to have been incurred in or aggravated by such service, notwithstanding that there is no record of evidence of such disease during the period of such service.  The list of diseases includes type II diabetes mellitus.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313.

A March 2011 rating decision granted the Veteran service connection for diabetes mellitus, type II, finding that he served in Vietnam during the Vietnam Era, and may be presumed to have been exposed to herbicides that, in turn, are presumed to have caused his diabetes mellitus, type II.  

The March 2011 rating decision noted that Vietnam service had been verified; the Veteran's service personnel records show that he was stationed at the Cam Ranh Bay Air Base in Vietnam in 1969 and 1970.

The decision to sever service connection for diabetes mellitus, type II, was based (as explained in the June 2012 rating decision proposing to sever service connection) on an April 2012 VA examination report that included an opinion that the Veteran's diabetes mellitus was less likely as not (50 percent or greater probability) caused by exposure to Agent Orange in service.  That examiner stated that the Veteran "has a very long history of chronic idiopathic pancreatitis, which be familial, and has had multiple surgeries including for removal of pancreatic cancer-in-situ diagnosed in 1979, some 20 years prior to his diagnosis of diabetes."  

The Board notes that subsequent to the November 2012 rating decision that severed service connection, the RO obtained another VA medical opinion addressing the etiology of the Veteran's diabetes mellitus, type II.  This medical opinion stated that there was "clear and convincing" evidence that the Veteran's diabetes mellitus was due to pancreatitis instead of herbicide exposure.  The Board is unclear why the RO requested this additional opinion after already determining severance was proper.  Moreover, the examiner uses the incorrect legal standard in providing the opinion - referring to clear and convincing evidence and not clear and unmistakable evidence.  Finally, the Board notes that although the 2014 examiner employs the phrase "clear and convincing", the examiner provided no rationale to support a finding of "clear and convincing" evidence that the diabetes mellitus was due to pancreatitis instead of herbicide exposure.

The grant of service connection for diabetes mellitus, type II, made in the March 2011 rating decision was based upon a finding that the Veteran had a diagnosis of diabetes mellitus, type II, and had served in Vietnam during the Vietnam Era.  On this basis, his diabetes mellitus, type II, "shall be considered to have been incurred in or aggravated by such service, notwithstanding that there is no record of evidence of such disease during the period of such service."  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313.

That the April 2012 examiner opined that it was less likely as not that the Veteran's diabetes mellitus was caused by exposure to Agent Orange in service does not serve to negate the basis for the original grant of service connection.  That is, the Veteran is still entitled to the presumption of service connection for diabetes mellitus based on his Vietnam service.  The April 2012 VA examination report could only serve to provide evidence of a possible alternate etiology for the diagnosed diabetes mellitus, type II.  

Even with that opinion of record, the evidence is at least in equipoise on which of two possible etiologies for diabetes mellitus raised by the record (presumptive causation due to Agent Orange exposure vs. as secondary to pancreatitis) is responsible for the Veteran's diabetes mellitus.  On this question, the Veteran is entitled to the benefit of the doubt, and the record at the time of the November 2012 rating decision severing service connection makes it impossible to find that the grant of service connection in March 2011 was clearly and unmistakably erroneous.  


In short, the record does not show that the grant of service connection for diabetes mellitus, type II involved CUE.  Hence the severance of service connection was improper, and service connection for diabetes mellitus, type II must be restored.


ORDER

The appeal to establish that severance of service connection for diabetes mellitus, type II, was improper is granted; restoration of service connection for diabetes mellitus, type II, is granted.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


